DETAILED ACTION



Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter

Claims 4, 6, and 17-26 are allowed.

The following is an examiner’s statement of reasons for allowance: neither the Information Disclosure Statement (“IDS”) submitted on January 12, 2022 nor the IDS submitted on January 13, 2022 adversely affects the allowabilty of the claims.
The instant application was previously allowed by the Notice of Allowance (“NOA”) mailed on October 13, 2021.  Subsequent to that NOA Applicant filed a Request for Continued Examination (“RCE”).  This RCE includes the two IDSs noted above and an Amendment.  The Amendment only amends the specification, not also any of the claims.  The Examiner will briefly comment on the most relevant documents in these two new IDSs.


The Indian Office Action for Counterpart Application No. 201927013662, mailed July 24, 2020, deems claims 1-16 of that application to lack novelty separately over three references – WO 2010118754, WO 2012036554, and EP 2202261. 
WO 2010118754, though, does not disclose, as required by claim 25 of U.S. application 16/330183, the sole independent claim, “wherein said polyelectrolyte comprises a hyperbranched polyglycerol polymer that has been cross-linked, . . . .”   While the mixture polymerized in the transport material 102 as discussed at the bottom page 46, bridging to page 47, (

    PNG
    media_image1.png
    304
    1305
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    456
    1276
    media_image2.png
    Greyscale



could possibly be used to form hyperbranched polyglycerol polymer there is no indication that a hyperbranched polyglycerol polymer rather than a hydrogel was actually formed.  See Senol et al.,”Preparation and characterization of pH-sensitive hydrogels from photo-crosslinked poly(ethylene glycol) diacrylate incorporating titanium dioxide,” Materials Science-Poland, 38(3), 2020, pp. 443-449, 2.1 Materials and the first paragraph of 2.3 Preparation and characterization of hydrogels, which are on page 444.  See also Zhao,”Water soluble hyperbranched polymers from controlled radical homopolymerization of PEG diacrylate,” RSC Adv., 2015, 5, 33823, Scheme 1 and Synthesis of hyperbranched poly(PEGDA), which are on page 33824.      
	The device disclosed in WO 2012036554 is not “for transport of ions and/or charged molecules between a source and a target electrolyte, . . .” as is the device of claim 25 of U.S. application 16/330183, but is for removing ions from , in particular to clean water.  See the title and page 1, lines 8-25.  Moreover, as also required by 
claim 25, there is no “a first electrode provided at or in said source electrolyte and a second electrode provided at or in said target electrolyte; . . . .; an ion- and/or permselective polyelectrolyte between said source electrolyte and said target electrolyte configured to transport ions and/or charged molecules via electrophoresis and to function as an ion-selective membrane; . . . . ”  As seen in WO 2012036554 Figure 2 electrodes 13 and 15 are in parallel, so while the “source electrolyte” does flow through the membrane 14, which comprises hyperbranched polymer, the source electrolyte flows between the electrodes rather than from a first electrode provided at or in said 
EP 2202261 discloses a fuel cell, not a device “for transport of ions and/or charged molecules between a source and a target electrolyte, . . .” as is the device of claim 25 of U.S. application 16/330183.  The hyperbranched polymer in the fuel cell is part of an electrolyte membrane. See the title and claim 14.  There is no “a first electrode provided at or in said source electrolyte and a second electrode provided at or in said target electrolyte; . . . .; an ion- and/or permselective polyelectrolyte between said source electrolyte and said target electrolyte configured to transport ions and/or charged molecules via electrophoresis and to function as an ion-selective membrane; . . . . ”  as also required by claim 25.          
	
	In Tybrandt et al., “Translating Electronic Currents to Precise Acetylcholine-Induced Neuronal Signaling Using an Organic Electrophoretic Delivery Device,” Adv. Mater. 2009, 21, 4442-4446, the permselective polyelectrolyte comprises PEDOT:PSS (see Figure 1), not a hyperbranched polyglycerol polymer that has been cross-linked as required by  claim 25 of U.S. application 16/330183.   


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER STEPHAN NOGUEROLA whose telephone number is (571)272-1343.  The examiner can normally be reached on Monday - Friday 9:00AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

	
/ALEXANDER S NOGUEROLA/Primary Examiner, Art Unit 1795                                                                                                                                                                                                        January 26, 2022